      Case 2:17-cv-00651-DMF Document 118 Filed 07/16/20 Page 1 of 2



 1
 2
 3
 4                         IN THE UNITED STATES DISTRICT COURT
 5                               FOR THE DISTRICT OF ARIZONA
 6
                                                          No. CV-17-00651-PHX-DMF
 7
 8                                                        JUDGMENT ON TAXATION OF
          David Dent,                                     COSTS
 9
10                   Plaintiff
11   v.
12         Lotto Sport Italia SpA,
13
                      Defendants
14
15         Final Judgment having been entered, plaintiff filed a Bill of Costs on March 20,
16   2020 and an Amended Bill of Costs on March 24, 2020, seeking the taxation of $2,726.90.

17   No objection was filed. The matter has been reviewed and costs have been awarded as

18   follows.

19
           1. Clerk Fees – Pursuant to LRCiv 54.1(e)(1), the $435.00 claimed is reduced to
20              $400.00. Pro Hac Vice fees are not taxable and the following claim is denied:
21
                     • 5/5/2017 – Pro Hac Vice Applicaion fee for John Berryhill - $35.00
22         2. Service Fees – Pursuant to LRCiv 54.1(e)(1), the $1,851.00 claimed is allowed.
23         3. Transcript Fees – Pursuant to LRCiv 54.1(e)(2)(3), the $440.90 claimed is
24              allowed.
25
           The costs are hereby taxed for the plaintiff and against the defendant in the amount
26
     of $2,691.90.
27
28
     Case 2:17-cv-00651-DMF Document 118 Filed 07/16/20 Page 2 of 2



 1
 2
                                      DATED this 16th day of July 2020
 3
                                      DEBRA D. LUCAS, ACTING CLERK
 4
 5
 6                   By:
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        -2-
